DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170230512) in view of Feder et al. (US 20080229385).
Considering claims 1, 8, 14, Yu teaches a service data flow processing method/ a non-transitory machine readable storage medium/a device, comprising: 
obtaining, by a policy and charging enforcement function device (PCRF (Policy and Charging Rules Function), [0058], [0061]), a service data flow, wherein the service data flow is a data flow sent by a server to user equipment (UE) through a default bearer, and the default bearer is a bearer set up when a public data network (PDN) connection between the server and the UE is in a connected state ([0004] a default bearer, [0038] P-GW (Packet Data Network Gateway, PDN GW), [0061]-[0064], [0071]); 
preventing, by the device (PCRF), sending of the service data flow, or charging, by the device, for the service data flow according to a preset charging mode ([0061]-[0064] control policy may be specifically an opening traffic flow instruction (for example, gating control is set as open), or a starting data packet transmission instruction). 

Feder teaches determining, by the PCEF device (115, Fig.1a-b, 2, [0006] PCEF 115 resides in a gateway 125 that may be part of an access serving network, [0027]), that an uplink network connection between the UE and the server is in an idle state ([0028] determined by the PCRF 220 and/or the OCS/OFCS 230 in response to the mobile unit 240 establishing the wireless communication link with the base station 235(1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Feder to Yu to improve channel conditions.
Considering claims 2, 9, Yu and Feder further teach determining, by the PCEF device, whether the UE has generated an abnormal response (Yu: [0047], [0102]-[0104]); and when the UE has generated an abnormal response, performing the determining that the uplink network connection between the UE and the server is in the idle state (Feder: [0027]-[0028] determined by the PCRF 220 and/or the OCS/OFCS 230 in response to the mobile unit 240…). 
Considering claims 3, 10, Yu and Feder further teach determining, by the PCEF device, whether the UE has initiated a request for disconnecting the PDN connection from the server (Yu: [0047], [0061]-[0064], [0117]-[0122], Feder: [0027]-[0028]); or determining whether the UE does not generate a response to the service data flow within preset duration; and determining, by the PCEF device, that the UE has generated the abnormal response when the UE has initiated the request for disconnecting the PDN connection from the server, the UE does not generate a 
Considering claims 4, 11, Yu and Feder further teach determining, by the PCEF device, the preset duration based on at least one of an internet protocol (IP) address of the UE, port information of the UE, domain name information of the UE, and a communications protocol with which the UE complies (Yu: [0088], Feder: [0033]-[0034] PCRF may determine and/or negotiate the PCC rules associated with the mobile unit using the established session…). 
Considering claims 5, 12, Yu and Feder further teach determining, by the PCEF device, whether a quantity of packets in the service data flow is greater than a threshold; and when the quantity of packets in the service data flow is greater than the threshold, the UE does not generate a response to the service data flow, or the UE has initiated a request for disconnecting the PDN connection from the server, determining, by the PCEF device, that the UE generates the abnormal response (Yu: [0047], UE attached to an EPS network maintains an attachment state, when the UE implements processing of closing or opening the data connection, [0061]-[0064], Feder: [0027]-[0028]). 
Considering claims 6, 13, Yu and Feder further teach determining, by the PCEF device, the threshold based on at least one of an internet protocol (IP) address of the UE, port information of the UE, domain name information of the UE, and a communications protocol with which the UE complies (Yu:[0088], Feder: [0033]-[0034]). 
Considering claim 7, Yu and Feder further teach wherein a data traffic fee corresponding to the preset charging mode is less than a data traffic fee incurred when the PDN connection and the uplink network connection are in a connected state (Yu: [0061]-[0064], Feder: [0027]-[0028]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.